PER CURIAM.
In the above numbered and entitled cause, comes the appellee United States of America, by its counsel, and confesses that in the record and proceedings of the court below there is reversible error. Because of such error so confessed, it is ordered and adjudged that the judgment of the said District Court in said cause be and the same is reversed, and that said cause be remanded to the said District Court, with instructions to proceed with the trial thereof in regular course.
It is further ordered that the mandate of this court shall issue without delay,